Citation Nr: 0512065	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  92-13 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to a compensable rating for residuals of a 
traumatic injury of the left wrist.

Entitlement to a compensable rating for a deformity of the 
left 5th finger with limitation of extension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1991 and April 1994 rating 
decisions by the Department of Veterans Affairs (VA) San 
Juan, Puerto Rico, Regional Office (RO).  The February 1991 
decision continued a noncompensable rating for the veteran's 
service connected residuals of a traumatic injury of the left 
wrist.  The April 1994 rating decision continued a 
noncompensable rating for a deformity of the left 5th finger 
with limitation of extension.

The Board remanded the claims in November 1993 and July 2003 
for further development.

FINDINGS OF FACT

1.  The veteran failed to report for a VA examination 
scheduled for May 2004 to assist him with his claims.  He was 
properly notified of the examination.

2.  The veteran did not provide good cause for his failure to 
report for the examination.

3.  Entitlement to compensable ratings for left wrist and 
left 5th finger disorders cannot be established without a 
current VA examination.


CONCLUSIONS OF LAW

1.  Entitlement to a compensable rating for residuals of a 
traumatic injury of the left wrist must be denied.  38 C.F.R. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.326, 3.655 (2004).

2.  Entitlement to a compensable rating for a deformity of 
the left 5th finger with limitation of extension must be 
denied.  38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 3.326, 
3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
November 2001, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish entitlement to the benefits sought on appeal.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decisions that are 
the subject of this appeal.  However, the original RO 
decisions that are the subject of this appeal were entered in 
September 1996, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in November 2001 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
but he did not appear for that hearing and did not request 
that it be rescheduled.  Specifically, the RO has obtained 
records corresponding to medical treatment reported by the 
veteran and has afforded him a VA examination to assess the 
severity of his disabilities.  When it was determined that 
another VA examination was necessary to evaluate the 
veteran's claim, one was scheduled for May 2002.  The veteran 
failed to report for this examination.  The Board remanded 
the claims in July 2003 requesting a new VA examination be 
scheduled, as the evidence of record did not document that 
the veteran was notified of his May 2002 VA examination.  The 
veteran was informed that a VA examination was being 
scheduled with regard to his claim in a December 2003 letter, 
which was sent several weeks prior to the examination.  In 
addition, an April 2004 certified mail receipt indicates that 
the veteran was informed of the specific date of his May 2004 
VA examination.  The veteran did not report for the 
examination and did not offer any reasons for his failure to 
do so.  The duty to assist is not boundless and it is not a 
one-way street.  Wood v. Derwinski.  1 Vet. App. 190 (1991).  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Id.  
In this instance, the RO scheduled the veteran for a VA 
examination for which he failed to report without showing 
good cause.  Accordingly, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO, or which the RO has not attempted to 
obtain, to date with regard to these claims.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Factual Background

Service medical records reflect injuries to the left wrist 
and fingers of the left hand.  A September 1967 rating 
decision granted service connection for a post-traumatic 
injury of the left wrist and a deformed left 5th finger with 
limitation of extension.  Initial noncompensable ratings were 
assigned for each disability.

A December 1988 VA treatment note indicated that the veteran 
was left-handed.  On examination, he was able to make a full 
fist.  Range of motion was noted to be full in his joints, 
with the exception of the left 5th finger, where contracture 
was noted.  Subsequent VA treatment notes, through October 
1991, reflect no treatment for complaints associated with the 
left wrist or fingers.

The veteran testified before a hearing officer at a hearing 
held at the RO in October 1991.  The veteran reported pain in 
his wrist and fingers.  He stated that he was left-handed.  
He testified that the pain in his hand and wrist was 
continuous.  He also indicated that he got cramps in his 
wrist and hand.

A January 1992 VA examination noted no limitation of motion 
of the left wrist.  Flexion contracture of 30 degrees of the 
proximal interphalangeal (PIP) and distal interphalangeal 
(DIP) joints of the left 5th finger was noted.

A March 1994 VA examination report noted that the veteran 
reported numbness and grip problems with his left hand.  On 
examination, there was no swelling of the left hand or wrist.  
There was a deformity of the left little finger with flexion 
contracture of the PIP and DIP joints.  There was no 
deformity of the wrist.  There was intra-articular 
involvement of the joints of all fingers of the left hand 
manifested by limitation of motion.

VA treatment notes from May 1994 through April 2002 do not 
reflect complaints, findings or treatment associated with the 
left wrist or left 5th finger.

A VA examination was scheduled for May 2002.  The veteran 
failed to report for this examination.

The Board remanded the claim in July 2003 with instructions 
to schedule the veteran for a new VA examination.  The RO was 
instructed to document that the veteran had been properly 
notified of the examination date, as there was no evidence of 
record that the veteran had been notified of his May 2002 VA 
examination.

A VA examination was scheduled for May 2004.  Notice of the 
May 2004 VA examination was sent by certified mail in April 
2004.  The veteran signed the April 2004 receipt for 
registered mail.  The veteran did not report for the 
examination and did not offer a reason for such failure to do 
so.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215 (2004).

Ankylosis of any finger other than the thumb, the index 
finger or the middle finger is evaluated as noncompensable 
(whether for the major or minor hand) is evaluated as 
noncompensable with the exception that extremely unfavorable 
ankylosis is rated as amputation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2004).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2004).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a)(2004).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b)(2004).  

IV.  Analysis

Under VA regulations, it is incumbent upon the veteran to 
report for any scheduled VA examination if he is applying 
for, or in receipt of, VA compensation or pension benefits.  
See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Where 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b).  However, when an examination is scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  Id. (Emphasis added.)

Thus, the Board finds that the veteran has not submitted any 
evidence of "good cause" for his failure to report for his 
scheduled VA examination.  See 38 C.F.R. § 3.655(b).  As 
stated above, when a veteran is seeking benefits for an 
increased evaluation for a service- connected disability and 
fails to appear for the examination, without good cause, the 
claim will be denied.  Id.  If the veteran chooses to not 
show for an examination, while at the same time pursuing a 
claim for VA benefits, that is his choice, and he must bear 
any adverse consequences of such action.

It is clear that VA has made concerted efforts to assist the 
veteran in the development and adjudication of his claim.  
When it was determined that a new VA examination was 
necessary to determine if the veteran warranted increased 
ratings for his left wrist and left 5th finger disorders, an 
examination was scheduled for May 2002.  The veteran failed 
to report.  In addition, the veteran offered no reasons for 
his failure to report.  In the July 2003 remand, the Board 
noted that there was no evidence that the veteran had been 
notified of his May 2002 VA examination.  Accordingly, a new 
VA examination was requested.  As noted above, the veteran 
was informed of the May 2004 VA examination.  He did not 
report for such examination and did not offer any reasons for 
failing to do so.

Accordingly, as the veteran's claims are for compensable 
evaluations for residuals of a traumatic injury of the left 
wrist and for a deformity of the left 5th finger with 
limitation of extension, and he has failed to establish "good 
cause" in his failure to report to a scheduled VA 
examination, they are denied pursuant to 38 C.F.R. § 
3.655(b).


ORDER

Entitlement to a compensable rating for residuals of a 
traumatic injury of the left wrist is denied.

Entitlement to a compensable rating for a deformity of the 
left 5th finger with limitation of extension is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


